DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/22 has been entered.
 
Claim Status
The amendments and arguments filed 7/28/22 are acknowledged. Claims 1-48 are cancelled. New claims 62-67 are added. Claims 49-67 are pending. Claims 49-50, 52-57, and 60 are amended. Claims 56 and 57 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/28/20.
Claims 49-55 and 58-67 are currently under consideration for patentability under 37 CFR 1.104.

Claim Rejections Withdrawn
The rejection of claim 49, 51-55, 60, and 61 under 35 U.S.C. 103 as being unpatentable over Srivastava et al (US 20100260766, published 10/14/2010), in view of Holz et al (US 20110158996, published 6/30/2011) is withdrawn in light of applicant’s amendments thereto. 

The rejection of claims 58 and 59 under 35 U.S.C. 103 as being unpatentable over Srivastava et al (US 20100260766, published 10/14/2010) in view of Holz et al (US 20110158996, published 6/30/2011), as applied to independent claim 49, and further in view of Fernandez et al (US 20100137213, published 6/3/2010) is withdrawn in light of applicant’s amendments thereto. 

The rejection of claims 52-54 and 60 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in light of applicant’s amendments thereto. 

Claim Rejections Maintained
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The rejection of claims 49-55 and 58-67 on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,035,862 is maintained.
The subject matter of the instant claims is discussed above.  The instant application is a CONTINUATION of US Application 14/891,441, from which the ‘862 patent issued.  Therefore, SEQ ID NO: 1 of the instant invention is necessarily identical to SEQ ID NO: 1 of the ‘862 patent.
Independent claim 1 of the ‘862 patent is directed to a formulation comprising a von Willebrand Factor (vWF) binder, a citrate buffer, sucrose, and polysorbate-80, wherein: (a) the vWF binder has a concentration of about 10 mg/ml to about 12.5 mg/mL; (b) the sucrose has a concentration of about 7% (w/v); (c) the polysorbate-80 has a concentration of about 0.01% (v/v); and (d) the citrate buffer has a concentration of about 20 mM, wherein the pH of the formulation is about 6.5, and wherein said vWF binder comprises SEQ ID NO: 1.
Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets recite a formulation comprising a vWF binding, wherein said binder is SEQ ID NO: 1, and wherein the formulations comprise a citrate buffer, sucrose, and polysorbate 80, and at a pH of 6.5.  The concentrations and amounts of each component recited in the ‘862 claims are fully encompassed by the ranges recited in the instant claims, and the ‘862 formulation is simply a more narrow embodiment of instant claim 49.
With respect to the limitations of claims 50, 53, 54 and 61-67, the ‘862 claims recite formulations comprising SEQ ID NO: 1, sucrose, citrate buffer, and polysorbate at the concentrations/amounts recited in the instant claims, and at a pH which meets the instant limitations.
With respect to the limitations of instant claims 51, 52 and 62-64, these limitations are recited in ‘862 claims 3 and 4, respectively.
With respect to the limitations of instant claim 55, these limitations are recited in ‘862 claim 7.
With respect to the limitations of instant claims 58 and 59, these limitations are recited in ‘862 claims 8 and 9, respectively.
With respect to the limitations of instant claim 60, the ‘862 claims recite formulations comprising SEQ ID NO: 1.
With respect to the limitations of instant claim 61-67, these limitations are recited in ‘862 claim 10.



Applicant’s Arguments
Applicant argues:
1. Applicant requests that the rejection be held in abeyance until allowable subject matter is agreed upon. 

Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
1. Applicant is reminded that a rejection under double patenting precludes the identification of allowable subject matter.  Applicant has not filed a terminal disclaimer, and the claims remain rejected for reasons set forth above. 
Further, it is noted that the instant application and the copending application claim priority to the same provisional application and therefore have the same effective filing date. MPEP 1490 states that if both applications are filed on the same day, the provisional ODP rejection made in each of the applications should be maintained until applicant overcomes the rejections by either filing a reply showing that the claims subject to the provisional ODP rejections are patentably distinct or filing a terminal disclaimer in each of the pending applications. 
It is strongly advised that Applicants file any Terminal Disclaimer by using eTerminalDisclaimer (http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp) in EFS-Web.  The new eTerminal Disclaimer provides applicants with many advantages and promotes greater efficiency in the patent examination process. This web-based eTerminal Disclaimer can be filled out completely online through web-screens and no EFS-Web fillable forms are required. eTerminal Disclaimers are auto-processed and approved immediately upon submission if the request meets all of the requirements.  This is especially important for a Terminal Disclaimer filed after final.
Fees must be paid immediately which will then provide users more financial flexibility.  A paper filed Terminal Disclaimer requires a fee but does not guarantee a Terminal Disclaimer approval. Each eTerminal Disclaimer filed requires a single terminal disclaimer fee, but can include up to 50 “reference applications” and 50 “prior patents”.
See http://www.uspto.gov/patents/process/file/efs/guidance/eTD-QSG.pdf for instructions. For assistance with filing an eTerminal Disclaimer, or to suggest improvements, please call the Patent Electronic Business Center at 866-217-9197 (toll free) or send an email to EBC@uspto.gov. 


New Claim Rejections
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 49, 60, and 61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 49 recites “about 6.0 or 7.0.” It is impossible to determine if the “about” limitation applies to only 6.0 or also to 7.0. In other words, the claim could read on “about 6.0 to about 7.0” or “about 6.0 to exactly 7.0.” 
Claim 60 recites “an amino acid sequence which is at least 90% identical to SEQ ID NO:1.” The base claim requires sequences identical to one of SEQ ID NO:1-19. The 90% sequence identity limitation broadens the claim scope and therefore the metes and bounds of the encompassed sequences are indefinite. 
Claim 61 recites “at least about 80%.” The term “at least” requires a minimum, but the term “about” allows for variation in the percentage value. The minimum that must be achieve for stability is therefore indefinite. 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 60 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 60 recites “an amino acid sequence which is at least 90% identical to SEQ ID NO:1.” The base claim requires sequences identical to one of SEQ ID NO:1-19. The 90% sequence identity limitation therefore broadens the claim scope.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002. The examiner can normally be reached 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREA K MCCOLLUM/               Examiner, Art Unit 1646                                                                                                                                                                                         	11/12/22